
	

113 HR 727 IH: Forest Stewardship and Fire Fuels Reductions Act of 2013
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 727
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Ben Ray Luján of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To extend Forest Service and the Bureau of Land
		  Management stewardship end result contracting authority, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Forest Stewardship and Fire Fuels
			 Reductions Act of 2013.
		2.Stewardship end
			 result contracting authority
			(a)Extension of
			 authoritySubsection (a) of
			 section 347 of the Department of the Interior and Related Agencies
			 Appropriations Act, 1999 (as contained in section 101(e) of division A of
			 Public Law 105–277; 16 U.S.C. 2104 note), as most recently amended by section
			 323 of Public Law 108–7 (117 Stat. 275), is amended by striking Until
			 September 30, 2013 and inserting Until September 30,
			 2023.
			(b)Specified land
			 management goal of projectsSubsection (b) of such section is
			 amended—
				(1)by redesignating
			 paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and
				(2)by inserting after
			 paragraph (5) the following new paragraph:
					
						(6)restoration work, fire fuels reduction, and
				clearing overgrowth on snowpack
				watersheds;
						.
				
